277 F.2d 456
UNITED STATES of America, Appellant,v.Grace P. REED, Individually, and Grace P. Reed and Louisville Trust Company, Co-Executors of the Will of William M. Reed, Deceased, Appellees.
No. 13954.
United States Court of Appeals Sixth Circuit.
March 7, 1960.

Charles K. Rice, Asst. Atty. Gen., Abbott M. Sellers, Acting Asst. Atty. Gen., Lee A. Jackson, Robert N. Anderson, George W. Beatty, Meyer Rothwacks (argued by Joseph Kovner, Washington, D. C.) Dept. of Justice, Washington, D. C., William B. Jones, U. S. Atty., and Charles M. Allen, Asst. U. S. Atty., Louisville, Ky., for appellant.
Squire R. Ogden, Richard F. Newell of Ogden, Brown, Robertson & Marshall, Louisville, Ky., for appellees.
Before McALLISTER, Chief Judge, and CECIL, Circuit Judge, and BOYD, District Judge.
PER CURIAM.


1
The above cause coming on to be heard on the record, the briefs of the parties and the argument of the counsel in open court, and the Court being duly advised; It is ordered, adjudged and decreed that the judgment of the District Court be and is hereby affirmed on the findings of fact and conclusions of law of Judge Shelbourne, 177 F. Supp. 205.